DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on 03/21/22 has been acknowledged and entered. By this amendment claims 12-20 are cancelled and claims 1-11 and 21-29 are pending in the application.

Reasons for Allowance

Claims 1-11 and 21-29 are allowed.

The following is an examiner's statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious all the limitations in the base claims 1, 21 and 27. Specifically, the combination of a method of manufacturing a semiconductor structure, comprising: removing the sacrificial fill layer; forming sidewall spacers besides the sacrificial gate stacks; removing the sacrificial gate stacks; and forming metal gate stacks, wherein the sacrificial fill layer is made of a fill material with a high etch rate selectivity to material of the sidewall spacers, and wherein the sacrificial gate stacks comprise at least one void, which is filled with the fill material during the formation of the sacrificial fill layer (in claim 1); or the combination of the method of manufacturing a semiconductor structure, comprising: partially removing the sacrificial fill layer to cause a portion of the first fill material to be left on 
The dependent claims being further limiting and definite are also allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704. The examiner can normally be reached Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERESA T DOAN/               Primary Examiner, Art Unit 2814